DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 24, 34 and 47-48 have been amended as requested in the amendment filed June 27, 2022.  Following the amendment, claims 24-26, 28-36, 38-41 and 46-55 are pending in the present in application.

2.	Claims 24-26, 28-36, 38-41 and 46-55 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed 06/27/2022 have been considered and the references therein are now of record.

Withdrawn Claim Rejections
4.	The rejection of claims 24-26, 28-36, 38-41 and 46-55 under 35 USC 102(a)(1) as being anticipated by Lang et al. (US 2015/0366949 A1) is withdrawn in view of the claim amendments reciting that the subject has an amyloidogenic mutation in the gene encoding APP, which is not explicitly taught by Lang.


New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 33, 46 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 33, 46 and 55, as amended in independent claims 24, 34 and 47, from which claims 33, 46 and 55 depend, respectively, each now recite a therapeutic method for treating a subject having an amyloidogenic mutation in the gene encoding amyloid precursor protein (APP), wherein the subject does not have Alzheimer's disease.  Applicant indicates that support for this limitation can be found in Example 2 [00168] and at paragraph [0181], which describe animal models expressing human APP transgenes harboring Swedish, Dutch and Iowa APP gene mutation. However, in each of these cases, these are animal models for Alzheimer's disease (AD) and indeed the cited mutations are associated with familial AD.  The specification as filed therefore does not support a subgenus of subjects both having a mutation in the APP gene and not having AD as claimed. 
Note that the only diseases that would meet such criteria are Down’s syndrome, which is caused by a duplication of the APP gene, and a hereditary form of cerebral amyloid angiopathy (CAA) called hereditary cerebral hemorrhage with amyloidosis (HCHWA); neither of these diseases are disclosed nor suggested by the current application as filed.  The amendments to independent claims 24, 34 and 47 affects the scope of each of dependent claims 33, 46 and 55, and therefore these amendments represent new matter with respect to the dependent claims.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim(s) 24-26, 28-32, 34-36, 38-41 and 47-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2015/0366949 A1; of record) in view of Van Cauwenberghe et al. (Genet. Med. 2016, 18(5), 421-430; with Supplementary material (Supplemental table) obtained from www.nature.com/gim).
	Lang et al. teach a therapeutic method of treating a neurological disorder (see [0013]-[0015]), such as Alzheimer's disease (AD) (see [0016]), comprising administering a therapeutic peptide of SEQ ID NO: 37 (EHXERLKANDSLKL; wherein X is either Thr (T) or Met (M)), which peptide is 100% is identical to the sequence of instant SEQ ID NO: 16. Thus, Lang provides for a therapeutic method that is on point to the therapeutic peptide of present claims 24-25, 28, 34-35, 38, 47, 49 and 51.
	Regarding claims 26, 36 and 50, Lang indicates that the peptide of SEQ ID NO: 37 can include one or more conservative substitutions (see [0103]), wherein the conservative substitutions can be of amino acid residues 4E (substituted with D or Q), 5R (substituted with H, L or K), 6L (substituted with I, V or M), 7K (substituted with R or H), 9N (substituted with E or N), 12L (substituted with I, V or M), and/or 13K (substituted with R or H) (see [0104]). This disclosure is identical to the recited amino acid substitutions for the peptide of SEQ ID NO: 16 in the instant claims.
	Regarding claims 29-31, 39-40 and 52-53, Lang teaches that the therapeutic peptide is linked to a transport moiety to facilitate uptake of the therapeutic peptides by the cell, wherein the transport moiety can be an HIV Tat transport moiety (see [0010], [0123], [0125] and [0213]). Lang teaches that the desired cell to receive such therapy is a neuron (see [0043], [0049] and [0084]-[0085]).
	Finally, with respect to claims 32, 41 and 54, Lang discloses that the therapeutic peptide may be administered systemically (see [0160]-[0161], [0060] and [0093]).
	However, Lang does not explicitly teach that the subject has an amyloidogenic mutation in the gene encoding amyloid precursor protein (APP), as in amended claims 24, 34 and 47, wherein the amyloidogenic mutation promotes aberrant amyloidosis in the subject (as in claim 48).
	Van Cauwenberghe et al. teach that the genetic component underlying the development of Alzheimer's disease (AD) is considerable. In particular, AD can be classified as either early-onset AD (EOAD), also known as familial AD, which occurs in about 2-10% of patients, or late-onset AD (LOAD), in which patients develop clinical symptoms at age 65 or older (see p. 421, left column).  Van Cauwenberghe teaches that autosomal dominant forms of AD exist with a prevalence of <1%, predominantly presenting as EOAD, but the majority of EOAD patients do not present with a clear autosomal pattern of inheritance (see p. 421, left column). With respect to autosomal dominant mutations, Van Cauwenberghe teaches that a total of 39 APP mutations in 93 families have been described, all of which affect proteolysis of APP, mainly in favor of the amyloidogenic pathway. See Supplementary Table S1.  In addition, Van Cauwenberghe notes, APP duplications have been identified in autosomal dominant EOAD families (see “Amyloid precursor protein” at p. 422 and Supplementary Table S1).
	Van Cauwenberghe teaches that despite considerable advances in the knowledge of AD pathogenesis, the AD field has struggled to develop effective therapies, which may be due to the fact that many of the clinical studies to date have tried to treat symptomatic patients with full-blown disease. Van Cauwenberghe therefore suggests that the success rate of therapeutic trials would improve if genetic testing were employed and patient cohorts having dominantly inherited mutations of APP, PSEN1 or PSEN2 were specifically selected and enrolled in the studies (see paragraph spanning pp. 427-428, and first paragraph at p. 428). In this manner, high risk patients could be treated prior to the development of extensive pathology, allowing for the best outcome of a potential therapeutic agent. 
	Accordingly, it would have been obvious to one of ordinary skill in the art to have selected a patient having a genetic mutation in the gene encoding APP, such as a patient having EOAD as taught by Van Cauwenberghe, to be treated according to the method of Lang and thereby arrive at the presently claimed invention. The motivation to do so comes from Lang, who teaches treatment of AD generally, and from Van Cauwenberghe who teaches that specific selection for mutation carriers of APP, PSEN1 and PSEN2, who are at high risk of EOAD, would be advantageous for the treatment of AD, because therapeutic agents can act prior to extensive disease pathology being present in the individuals. And given that Lang discloses that the therapeutic administration of the peptide of SEQ ID NO: 16 (Lang’s SEQ ID NO: 37) can treat AD generally, the artisan would have had a reasonable expectation that the treatment of a subject having a mutation in APP would similarly be successful as claimed. The combination of references therefore renders obvious the presently claimed invention.


7.	Claim(s) 24-26, 28-36, 38-41 and 46-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2015/0366949 A1; of record) in view of Van Cauwenberghe et al. (Genet. Med. 2016, 18(5), 421-430; with Supplementary material (Supplemental table) obtained from www.nature.com/gim) as applied to claims 24-26, 28-32, 34-36, 38-41 and 47-54 above, and further in view of Bugiani et al. (Arch Neurol., 2010, 67(8):987-995).
	The reasons why the combined teachings of Lang et al. and Van Cauwenberghe et al. render obvious the invention of claims 24-26, 28-32, 34-36, 38-41 and 47-54  are discussed above. In particular, the combined prior art references provide for a method of treating a subject having an amyloidogenic mutation in the gene encoding APP comprising administering an effective amount of a therapeutic peptide comprising the amino acid sequence of SEQ ID NO: 16. Further, Lang teaches that the therapeutic method may be used in the treatment of various neurological disorders, including AD, dementias related to AD, Pick’s disease, Parkinson’s and other Lewy body diseases, Huntingtin’s disease, senile dementia and others (see [0182]), as well as cerebrovascular diseases such as cerebral hemorrhage (see [0186]). However, the references do not teach that the subject having the APP mutation does not have Alzheimer's disease (AD), as in claims 33, 46 and 55.
	Bugiani et al. report on the clinical, genetic, neuroimaging, and neuropathologic studies of patients with hereditary cerebral hemorrhage with amyloidosis linked to the APP E693K mutation (see abstract).  Bugiani teaches cerebral amyloid angiopathy (CAA) is due to the accumulation of amyloid- peptide within the walls of small cerebral vessels, and can occur during aging as well as in AD (see left column at p. 987). A familial form of CAA caused by a mutation in the APP gene can be distinguished from familial AD with CAA due to the absence of neuritic plaques and tangles, and is called hereditary cerebral hemorrhage with amyloidosis (HCHWA) (see right column at p. 987).  Bugiani teaches that the APP E693K mutation was associated with a disease transmitted as a dominant trait. Bugiani also describes other mutations with the APP gene that are known to be found in patients with CAA or HCHWA, depending on the presence or absence of neuritic plaques and tangles, respectively (see right column at p. 993).  As such, the teachings of Bugiani establish that mutations in APP can cause the development of a hereditary disease, HCHWA, that is distinguished from AD (i.e., the patient does not have AD).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have treated patients having or at risk of having HCHWA, which patients have an amyloidogenic mutation in the gene encoding APP as taught by Bugiani, according to the therapeutic method of Lang and thereby arrive at the presently claimed invention. Given the teachings of Lang, the artisan would have been aware that the therapeutic method was disclosed to be effective for the treatment of AD, which is a disease that can be caused by an APP gene mutation as taught by Van Cauwenberghe, as well as cerebrovascular diseases such as cerebral hemorrhage. And in view of the teachings of Bugiani, the artisan would have recognized that HCHWA is a disease having both of these disease components: an APP gene mutation and cerebral hemorrhages.  Accordingly, the artisan would have been motivated by these teachings to have administered the therapeutic peptide of Lang to patients having HCHWA. Again, given the disclosure of Lang indicating that such a therapeutic method can be used in the treatment of various neurological and neurodegenerative diseases and disorders, the artisan would have had a reasonable expectation that the administration of the peptide comprising SEQ ID NO: 16 would be beneficial for the treatment of a patient having or at risk of having hereditary cerebral hemorrhage with amyloidosis (HCHWA), which is a patient having an amyloidogenic mutation in the gene encoding APP and is not AD.

Conclusion
8.	No claims are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649